 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Elizabeth Jurado Armendariz,                      No. CV-18-01622-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Northeast Collection Bureau Incorporated,
     et al.,
13
                    Defendants.
14
15
16         Plaintiff Elizabeth Jurado Armendariz moves for default judgment against
17   Defendant Northeast Collection Bureau Incorporated (“NCBI”) pursuant to Federal Rule
18   of Civil Procedure 55(b). (Doc. 23.) No response has been filed and the time for filing
19   one has passed. For reasons stated below, Plaintiff’s motion is granted.
20   I. Background
21         On May 29, 2018, Plaintiff filed a civil action against NCBI for violations of the
22   Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). (Doc. 1.) After
23   several unsuccessful attempts to serve NCBI’s statutory agent, Plaintiff requested
24   permission to effect service by posting a copy of the Summons and Complaint on the door
25   of the statutory agent and by mailing a copy thereof to the public addresses listed for the
26   statutory agent. (Doc. 9.) Finding good cause, the Court granted this request. (Doc. 11.)
27   Subsequently, NCBI was properly served but failed to answer or otherwise defend within
28   the time prescribed by the Federal Rules of Civil Procedure. (Docs. 13, 15.) Upon
 1   application by Plaintiff, the Clerk entered default against NCBI. (Doc. 19.) Plaintiff now
 2   seeks entry of a default judgment. (Doc. 23.)
 3   II. Default Judgment Standard
 4            After default is entered by the clerk, the district court may enter default judgment
 5   pursuant to Rule 55(b). The court’s “decision whether to enter a default judgment is a
 6   discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Although the
 7   court should consider and weigh relevant factors as part of the decision-making process, it
 8   “is not required to make detailed findings of fact.” Fair Housing of Marin v. Combs, 285
 9   F.3d 899, 906 (9th Cir. 2002).
10            The following factors may be considered in deciding whether default judgment is
11   appropriate: (1) the possibility of prejudice to the plaintiff, (2) the merits of the claims, (3)
12   the sufficiency of the complaint, (4) the amount of money at stake, (5) the possibility of
13   factual disputes, (6) whether default is due to excusable neglect, and (7) the policy favoring
14   decisions on the merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In
15   considering the merits and sufficiency of the complaint, the court accepts as true the
16   complaint’s well-pled factual allegations, but the plaintiff must establish all damages
17   sought in the complaint. See Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir.
18   1977).
19   III. Discussion
20            A. Possible Prejudice to Plaintiff
21            The first Eitel factor weighs in favor of default judgment. NCBI failed to respond
22   to the complaint or otherwise appear in this action despite being served with the complaint
23   and the application for default. If default judgment is not granted, Plaintiff “will likely be
24   without other recourse for recovery.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d
25   1172, 1177 (C.D. Cal. 2002). The prejudice to Plaintiff in this regard supports the entry of
26   default judgment.
27            B. Merits of the Claims and Sufficiency of the Complaint
28            The second and third Eitel factors favor a default judgment where the complaint


                                                   -2-
 1   states a claim for relief under the notice pleading standards of Rule 8. See id. at 1175;
 2   Danning v. Lavine, 572 F.2d 1386, 1388-89 (9th Cir. 1978). Here, Plaintiff alleges
 3   violations of the FDCPA, specifically, NCBI’s attempt to collect the debt by threatening
 4   legal action when none was intended and failing to provide Plaintiff notice concerning
 5   electronic bank withdrawals it was taking from Plaintiff’s account. A review of the well-
 6   pled allegations shows that Plaintiff has stated a plausible claim to relief against NCBI.
 7   The second and third Eitel factors, therefore, favor a default judgment.
 8           C. Amount of Money at Stake
 9           Under the fourth Eitel factor, the Court considers the amount of money at stake in
10   relation to the seriousness of Defendant’s conduct. See PepsiCo, 238 F. Supp. 2d at 1176.
11   Plaintiff seeks $1,000.00 in statutory damages, plus attorney’s fees of $2,082.501 and court
12   costs of $530.00. (Doc. 23 at 1.) Section 1692k(a) of the FDCPA provides that a consumer
13   may recover statutory damages of up to $1,000.00 for violations of the Act. Given the
14   severity of NCBI’s conduct it is not unreasonable for Plaintiff to seek full statutory
15   damages. This factor weighs in favor of a default judgment.
16           D. Possible Dispute Concerning Material Facts
17           Given the sufficiency of the complaint and NCBI’s default, “no genuine dispute of
18   material facts would preclude granting [Plaintiff’s] motion.” PepsiCo, 238 F. Supp. 2d at
19   1177.
20           E. Whether Default Was Due to Excusable Neglect
21           NCBI was properly served with process in this matter. It therefore “is unlikely that
22   [NCBI’s] failure to answer and the resulting default was a result of excusable neglect.”
23   Gemmel v. Systemhouse, Inc., No. CIV 04-187-TUC-CKJ, 2008 WL 65604, at *5 (D. Ariz.
24   Jan. 3, 2008). Thus, the sixth Eitel factor, like the other five discussed above, weighs in
25   favor of default judgment.
26
             1
               The statutory language of the FDCPA makes an award of attorneys’ fees to a
27   successful plaintiff mandatory. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th
     Cir. 2008) (“The FDCPA's statutory language makes an award of fees mandatory.”).
28   Finding that the requested fees are reasonable under the Lodestar method, Plaintiff’s
     request for attorneys’ fees is granted below.

                                                 -3-
 1          F. Policy Favoring a Decision on the Merits
 2          The last factor always weighs against default judgment given that cases “should be
 3   decided on their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. The mere
 4   existence of Rule 55(b), however, “indicates that this preference, standing alone, is not
 5   dispositive.” PepsiCo, 238 F. Supp. 2d at 1177 (citation omitted). Indeed, NCBI’s failure
 6   to answer the petition “makes a decision on the merits impractical, if not impossible.”
 7   Gemmel, 2008 WL 65604, at *5. Stated differently, it is difficult to reach the merits when
 8   the opposing party is absent. Because Plaintiff has asserted plausible claims for relief to
 9   which NCBI has failed to respond, the policy encouraging decisions on the merits does not
10   weigh against the granting of default judgment in this case.
11   IV. Conclusion
12          Having reviewed the record and considered the Eitel factors as a whole, the Court
13   concludes that entry of a default judgment against NCBI is appropriate under Rule 55(b).
14   Accordingly,
15          IT IS ORDERED that Plaintiff’s motion for default judgment (Doc. 23) is
16   GRANTED.
17          IT IS FURTHER ORDERED that default judgment shall be entered in favor of
18   Plaintiff and against NCBI in the total amount of $3,612.50, including
19          1. $1,000.00 in statutory damages under the FDCPA;
20          2. $2,082.50 in attorneys’ fees; and
21          3. $530.00 in costs.
22          IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure
23   55(b), the Clerk of Court shall enter judgment in accordance with this order and terminate
24   this case.
25          Dated this 31st day of January, 2019.
26
27
28                                                  Douglas L. Rayes
                                                    United States District Judge

                                                -4-
